DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 reciting “wherein the RF signal pad and the RF ground pad are configured to form a ground-signal (GS) transition that generates a symmetrical electromagnetic field between the RF signal pad and the RF ground pad that carries RF current to thereby electromagnetically isolate each of the RF ports from surrounding RF ports when the RF signal pad is electrically connected to an RF signal interface of a substrate and the internal RF ground pad is electrically connected to an RF ground interface of the substrate” is indefinite, since it’s NOT understood whether (a) “the RF ports” relate back to the “plurality of RF signal ports” earlier recited, and (b) the “surrounding RF ports” are in addition to the plurality of RF signal ports. 
Claim 24 reciting “wherein adjacent RF signal ports are separated by at least one ground pad and adjacent internal RF ground pads are separated by at least one ground pad” is indefinite, since it’s unclear whether the two instances of “at least one ground pad” are (a) related and (b) whether they are in addition to the “internal RF ground pad” earlier recited. 
Claim 24 defining “a beamforming integrated circuit” absent recitation of any beamforming element or antenna element is indefinite, since it’s unclear how merely a plurality of RF signal ports comprising an RF signal pad and an RF ground pad, coupled to signal/ground interface(s) on a substrate form such a beamforming circuit. As such, scope of claim 24 cannot be ascertained.  
Claim 26 reciting “at least one of the beamforming elements” is indefinite for lacking antecedent basis. 
Claims 25-29 are rejected on claim 24. 
Claim 30 reciting eight instances of “a corresponding ground-RF pad” are indefinite, since it’s unclear whether they are distinct ground-RF pads. 
Claim 30 reciting “ground pads between adjacent element RF signal pads at pad locations C1, E1, F1, H1, C13, E13, F13, and H13” is indefinite, since it’s unclear whether (a) the “ground pads” are related to the ground-RF pads earlier recited, (b) the “adjacent element RF signal pads” are in addition to the first-eighth element RF signal pads, and (c) which of the “ground pads” and “adjacent signals pads” are at the pad locations C1,…, and H13. 
Claim 30 reciting “the element RF signal pads being electrically coupled to the beamforming circuitry” is indefinite, since it’s unclear which of the first-eighth and adjacent element RF signal pads are electrically coupled as recited. 
Claims 31-44 are rejected for depending therefrom. 
Claim 45 reciting “an electromagnetic field between the RF signal and the RF ground” is indefinite, since “the RF signal” and “the RF ground” lack antecedent basis. 
Claim 45 reciting “electromagnetically isolate the RF port from surrounding RF ports” is indefinite, since it’s unclear which “RF port” is being referred to and whether the “surrounding RF ports” are in addition to the “plurality of RF signal ports” earlier recited. 
Claims 46-49 are rejected for depending therefrom. 
There should be clear recitation of interrelated structure in order to provide a complete and operable beamforming integrated circuit. 

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

24. (Currently Amended) A beamforming integrated circuit comprising: 
a plurality of radio frequency (RF) signal ports communicatively coupled to a plurality of beamforming elements, 
wherein one or more of the plurality of RF signal ports comprises an RF signal pad disposed between an edge of the integrated circuit and an internal RF ground pad, 
wherein the RF signal pad and the internal RF ground pad of the one or more of the RF signal ports are oriented perpendicular with respect to the edge of the beamforming integrated circuit, and wherein the RF signal pad and the RF ground pad are configured to form a ground-signal (GS) transition that generates a symmetrical electromagnetic field between the RF signal pad and the RF ground pad, and signal ports from surrounding RF ports of the plurality of RF signal ports, when the RF signal pad is electrically connected to an RF signal interface of a substrate and the internal RF ground pad is electrically connected to an RF ground interface of the substrate, and 
wherein adjacent RF signal ports of the plurality of RF signal ports are separated by at least one additional ground pad and adjacent internal RF ground pads are separated by the at least one additional ground pad.

30. (Currently Amended) A beamforming integrated circuit for controlling receipt and transmission of signals by a plurality of elements in a phased array, the beamforming integrated circuit comprising: 
beamforming circuitry; and 
a plurality of contact pads on an interface surface of the beamforming integrated circuit, the plurality of contact pads positioned with respect to a rectangular grid having 130 pad locations arranged as 10 rows designatable as rows A, B, C, D, E, F, G, H, J, and K and 13 columns designatable as columns 1-13, the plurality of contact pads comprising: 
a first element RF signal pad at pad location J1 and a first corresponding ground-RF pad at pad location J2; 
a second element RF signal pad at pad location G1 and a second corresponding ground-RF pad at pad location G2; 
a third element RF signal pad at pad location D1 and a third corresponding ground-RF pad at pad location D2; 
a fourth element RF signal pad at pad location B1 and a fourth corresponding ground-RF pad at pad location B2; 
a fifth element RF signal pad at pad location B13 and a fifth corresponding ground-RF pad at pad location B12; 
a sixth element RF signal pad at pad location D13 and a sixth corresponding ground-RF pad at pad location D12; 
a seventh element RF signal pad at pad location G13 and a seventh corresponding ground-RF pad at pad location G12; 
an eighth element RF signal pad at pad location J13 and an eighth corresponding ground-RF pad at pad location J12; and 
additional ground pads between adjacent signal pads of the first-eighth element RF signal pads at ground pad locations C1, E1, F1, H1, C13, E13, F13, and H13, 
the first-eighth element RF signal pads being electrically coupled to the beamforming circuitry.

45. (Currently Amended) A method of controlling a phased antenna array system that comprises a beamforming integrated circuit disposed on a substrate and including a plurality of radio frequency (RF) signal ports and a plurality of beamforming elements disposed on the substrate and in communication with the beamforming integrated circuit, the method comprising: 
transmitting a signal received on a first signal port among the RF signal ports through an RF channel defined in the beamforming integrated circuit to a second signal port among the RF signal ports, 
wherein at least one of the first signal port and the second signal port comprises an RF signal pad disposed between an edge of the integrated circuit and an internal RF ground pad, wherein the RF signal pad and the internal RF ground pad of the RF signal port are oriented perpendicular with respect to the edge of the integrated circuit, and 
wherein the RF signal pad is electrically connected to an RF signal interface of the substrate and the internal RF ground pad is electrically connected to an RF ground interface of the substrate to form a ground-signal (GS) transition between the beamforming integrated circuit and the substrate that generates an electromagnetic field between the RF signal pad and the RF ground pad, and signal port from surrounding RF ports of the plurality of RF signal ports.
Allowable Subject Matter
Claims 1, 30 and 45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of a plurality of radio frequency (RF) signal ports communicatively coupled with a plurality of beamforming elements, a ground-signal (GS) transition that generates a symmetrical electromagnetic field between the RF signal pad and the RF ground pad, and carries RF current to thereby electromagnetically isolate each of the RF signal ports from surrounding RF ports of the plurality of RF signal ports, when the RF signal pad is electrically connected to an RF signal interface of a substrate and the internal RF ground pad is electrically connected to an RF ground interface of the substrate, and wherein adjacent RF signal ports of the plurality of RF signal ports are separated by at least one additional ground pad and adjacent internal RF ground pads are separated by the at least one additional ground pad.
Regarding claim 30, none of the prior art shows, teaches or fairly suggests the features of the plurality of contact pads positioned with respect to a rectangular grid having 130 pad locations arranged as 10 rows designatable as rows A, B, C, D, E, F, G, H, J, and K and 13 columns designatable as columns 1-13, the plurality of contact pads comprising: a first element RF signal pad at pad location J1 and a first corresponding ground-RF pad at pad location J2; a second element RF signal pad at pad location G1 and a second corresponding ground-RF pad at pad location G2; a third element RF signal pad at pad location D1 and a third corresponding ground-RF pad at pad location D2; a fourth element RF signal pad at pad location B1 and a fourth corresponding ground-RF pad at pad location B2; a fifth element RF signal pad at pad location B13 and a fifth corresponding ground-RF pad at pad location B12; a sixth element RF signal pad at pad location D13 and a sixth corresponding ground-RF pad at pad location D12; a seventh element RF signal pad at pad location G13 and a seventh corresponding ground-RF pad at pad location G12; an eighth element RF signal pad at pad location J13 and an eighth corresponding ground-RF pad at pad location J12; and additional ground pads between adjacent signal pads of the first-eighth element RF signal pads at ground pad locations C1, E1, F1, H1, C13, E13, F13, and H13, the first-eighth element RF signal pads being electrically coupled to the beamforming circuitry.
Regarding claim 45, none of the prior art shows, teaches or fairly suggests the features of a plurality of beamforming elements disposed on the substrate and in communication with the beamforming integrated circuit, wherein the RF signal pad is electrically connected to an RF signal interface of the substrate and the internal RF ground pad is electrically connected to an RF ground interface of the substrate to form a ground-signal (GS) transition between the beamforming integrated circuit and the substrate that generates an electromagnetic field between the RF signal pad and the RF ground pad, and carries RF current to thereby electromagnetically isolate the RF signal port from surrounding RF ports of the plurality of RF signal ports.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franson (US 2021/0005977), Fig. 9
Madsen (US 2018/0287266), Figs. 6-13
Corman (US 2017/0085006), Fig. 3
Ikata (US 6380823), Figs. 5-6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845